Citation Nr: 1121513	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  08-28 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for service-connected fracture of left wrist fracture with malunion, status post open reduction with internal fixation and residuals.  

2.  Entitlement to an initial, compensable disability rating for service-connected scar of the left wrist.  

3.  Entitlement to an initial, compensable disability rating for service-connected right knee retropatellar pain syndrome, with degenerative joint disease (DJD).  

4.  Entitlement to an initial, compensable disability rating for service-connected left knee retropatellar pain syndrome, with degenerative joint disease (DJD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which addressed several disabilities, including those reflected on the title page of this decision.  

In addition to the disabilities reflected on the title page of this decision, the Veteran's timely notice of disagreement (NOD) also included the issue of an increased rating for service-connected right shoulder impingement syndrome.  See December 2006 NOD.  However, the Veteran only submitted a timely substantive appeal, via VA Form 9, with respect to the four issues listed above, as he specifically indicated that he was only appealing those issues.  See September 2008 VA Form 9.  Therefore, while the Veteran provided testimony regarding the right shoulder issue at the January 2011 Travel Board hearing, the Board notes that the RO did not certify that issue to the Board.  Accordingly, the Board finds that the right shoulder issue is not currently before the Board and it will not be addressed in the decision herein.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the January 2011 Travel Board hearing, the Veteran testified that he was receiving treatment for his service-connected left wrist disability, left wrist scar disability, and bilateral knee disabilities from his family practitioner, Dr. C.D., and other physicians, Drs. F. and T.  The Veteran testified that he would attempt to obtain treatment records from those physicians and the record was left open for 60 days in order for him to submit those records.  

Review of the record reveals that, in March 2011, the Veteran submitted a statement from Dr. N.T., which states that the Veteran has inflammatory arthropathy and synovitis of the wrist, MCP joints, and knees.  Dr. N.T. also provided findings from an examination conducted in February 2011.  See February 2011 statement from Dr. N.T.  

At the outset, the Board notes that the Veteran did not submit a statement indicating that the wished to waive referral of this evidence to the agency of original jurisdiction for initial review.  Without an appropriate waiver, this evidence must be referred to the RO for consideration in the first instance.  See 38 C.F.R. § 20.1304(c).

In addition to the foregoing, it is not clear how long the Veteran has received treatment from Dr. N.T., but it seems likely that there may be other outstanding treatment records related to the Veteran's service-connected wrist and knee disabilities, as the February 2011 statement refers to findings, such as inflammatory arthropathy and synovitis, which were likely diagnosed by radiographic studies that are not included in the record.  

Moreover, the Veteran did not submit records from Drs. C.D. and F.; nor did he provide a statement that records from these physicians were unobtainable.  Therefore, the Board finds a remand is necessary to seek to obtain any outstanding treatment records from Drs. C.D., N.T., and F., as they may contain information and evidence pertinent to the claims on appeal.  

Finally, the Board finds that, on remand, the Veteran should be scheduled for VA examinations to assess the current level of severity of his service-connected left wrist disability, left wrist scar disability, and his service-connected left and right knee disabilities.  In making this determination, the Board notes that it has been six years since the Veteran was afforded an examination regarding those disabilities and the Veteran testified that his disabilities have worsened in severity.  The Board finds particularly probative that the Veteran testified that he experiences decreased strength, pain, and fatigue in his left wrist, with a painful scar, and that Dr. N.T. diagnosed arthritis in his left wrist.  The Veteran is certainly competent to report his current symptoms but these findings are not reflected in the July 2005 VA examination report or in any other objective medical evidence of record.  The records the Veteran has submitted will be of great help to the examiner in determining the nature and extent of the disabilities at this time. 

Likewise, the Veteran testified that his left and right knee disabilities are manifested by giving way, which occurs a couple of times a month, and limited range of motion, specifically an inability to fully extend his knees when he attempts to stretch his legs out.  However, instability and limited range of motion were not noted at the July 2005 VA examination and are not shown in any other objective medical evidence of record.  

Therefore, the Board finds that the Veteran should be afforded new VA examinations in conjunction with his increased rating claims in order for the Board to properly assess the Veteran's current level of severity with respect to his service-connected left wrist, left wrist scar, and bilateral knee disabilities.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

1. Request that the Veteran complete and return VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider from whom he received treatment for his left wrist, right knee, and left knee disabilities since being discharged from service.  After obtaining the proper authorization forms, obtain treatment records from those providers identified by the Veteran, including specifically Drs. C.D., N.T., and F., and associate them with the claims file.  Any unsuccessful attempts to obtain these records should be documented in the claims folder.  The Veteran, at any time, can indicate (in writing) that all records have been obtained when he believes the VA has obtained all records.   

2. After all pertinent medical records are obtained, the Veteran should be scheduled for VA examinations to determine the current level of severity of his service-connected left wrist disability, left wrist scar disability, and left and right knee disabilities.  Any and all studies deemed necessary should be completed, including X-rays.  The claims file must be made available to the examiner for review in conjunction with the examination and the examination report should reflect that such review is accomplished.  

The examiner(s) should report the current subjective and objective symptoms and manifestations associated with the Veteran's service-connected left wrist, left wrist scar, left knee, and right knee disabilities.  


3. Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in the claim being rated on the evidence of record or denial of the claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


